 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN JOHN CRAIG,                                Case No. 2:21-cv-00890-JDP (HC)
12                       Petitioner,                    ORDER THAT THE CLERK OF COURT
                                                        ASSIGN A DISTRICT JUDGE TO THIS
13              v.                                      CASE
14    JOHN D’AGOSTINI & VERN PIERSON,                   FINDINGS AND RECOMMENDATIONS
                                                        THAT THE MOTION TO CONVERT THE
15                       Respondents.                   PETITION BE GRANTED AND THE
                                                        MOTION TO CONSOLIDATE PETITIONS
16                                                      BE DENIED
17                                                      ECF Nos. 3 & 5
18

19          The petitioner, Norman John Craig, is a state prisoner proceeding without counsel who

20   seeks a writ of habeas corpus under 28 U.S.C. § 2254. ECF No. 1. Before his petition could be

21   screened, petitioner filed a motion to convert his petition into a section 1983 action. ECF No. 3.

22   Then, before I addressed that motion, he filed a motion asking to consolidate more than one

23   petition for habeas corpus. ECF No. 5. I have reviewed both motions and recommend that the

24   motion to convert be granted and the motion to consolidate be denied.

25          In his motion to convert, petitioner states his intention to bring medical deliberate

26   indifference claims against unnamed officials at the El Dorado County Jail. ECF No. 3 at 2-3.

27   Such claims should proceed in a section 1983 action. Accordingly, I recommend this motion be

28   granted.
                                                       1
 1            I have reviewed the motion to consolidate but cannot understand its substance. Petitioner

 2   references mail fraud, mail tampering, and a shoulder injury, but he never specifies which

 3   petitions he wants to consolidate or explains why consolidation is appropriate. ECF No. 5 at 5.

 4   Moreover, consolidating petitions in this case is incompatible with the earlier motion to convert

 5   that petitioner has not withdrawn. Accordingly, this motion should be denied.

 6            It is ORDERED that the Clerk of Court shall assign a district judge to rule on these

 7   findings and recommendations.

 8            It is RECOMMENDED that:

 9            1.       Petitioner’s motion to convert, ECF No. 3, be granted. If this recommendation is

10   adopted, the Clerk of Court should be ordered to send petitioner a section 1983 complaint form

11   and the appropriate application to proceed in forma pauperis. Petitioner should be given sixty

12   days to file his complaint and either pay the filing fee or submit a completed IFP application.

13            2.       Petitioner’s motion to consolidate, ECF No.5, should be denied.

14            Under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the

15   United States District Court, Eastern District of California, these findings and recommendations

16   are submitted to the United States District Court Judge who presides over this case. Within

17   fourteen days of the service of the findings and recommendations, petitioner may file written

18   objections to the findings and recommendations with the court. That document must be captioned

19   “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding District

20   Judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).
21
     IT IS SO ORDERED.
22

23
     Dated:        June 2, 2021
24                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        2
